Citation Nr: 1017489	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-16 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
Veteran's service-connected residuals of bilateral shell 
fragment wounds.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left anterior thigh, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right anteromedial and posterior 
thigh, with cutaneous nerve involvement, currently evaluated 
as 10 percent disabling.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran	


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Veteran requested a Travel Board hearing in his April 
2006 Substantive Appeal.  He appeared for an RO hearing in 
August 2006 and, through his representative, withdrew his 
Travel Board hearing request in January 2007.  38 C.F.R. 
§ 20.704(e) (2009).

All issues, except for the claim for service connection for a 
lumbar spine disorder, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record indicates a direct 
causal relationship, in terms of additional worsening, 
between the Veteran's lumbar spine disability and his 
service-connected residuals of bilateral shell fragment 
wounds.

CONCLUSION OF LAW

The Veteran's lumbar spine disability was aggravated by his 
service-connected residuals of bilateral shell fragment 
wounds.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).    Nevertheless, given 
the Board's fully favorable disposition of the issue 
adjudicated in this decision, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic neurological 
disorders and arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the Veteran's basic contention is that his 
service-connected wound residuals of his lower legs caused 
his claimed low back disability.  He has not directly linked 
this disability to service, and the service treatment records 
are negative for any spine findings other than a notation of 
scoliosis at entry into service in October 1965.

Subsequent to service, the Veteran has received treatment for 
a chronic low back disorder.  A June 2003 report from Richard 
Christiana, M.D., indicates that the Veteran sustained a 
lumbosacral sprain in March 1979, with a shoveling accident 
from that date noted.  Dr. Christiana further noted that a 
July 1990 MRI revealed a small bulging disc on the right at 
L4-L5 and hypertrophic changes involving the left sacroiliac 
joint.

In a May 2004 statement, Peter L. Lombardi, D.C., also cited 
to the March 1979 accident resulting in a low back injury and 
noted that the Veteran began treatment at his office in March 
2000.  Dr. Lombardi indicated that the Veteran "has been 
receiving care in our office on a weekly basis."

The Veteran underwent a VA spine examination in June 2005.  
The examiner noted that the claims file had been reviewed.  A 
physical examination was conducted, and x-rays revealed early 
degenerative disc disease of L4-L5 and L5-S1.  The examiner 
diagnosed degenerative intervertebral disc disease of the 
lumbar spine, with referred pain to the right lower 
extremity.  The examiner also rendered the opinion that it 
was "at least as likely as not" that the Veteran's lumbar 
spine condition was age-related, rather than secondary to 
gunshot wounds to the thigh musculature.  The basis for this 
opinion was that the Veteran did not have any gait 
disturbance at the present time and, on review "of the 
examinations in the C-file" had never exhibited any gait 
disturbances.  Therefore, it was the examiner's opinion that 
the lumbar spine condition was age-related.  

In a May 2005 opinion that was not associated with the claims 
file until August 2005, however, Dr. Lombardi confirmed that 
the Veteran's symptoms had increased dramatically.  
Specifically, the Veteran's right leg pain had returned, and 
he developed a rightward antalgia.  His x-rays demonstrated a 
left convex lumbar scoliosis that was a function of the 
muscle asymmetry that he had developed from a gunshot wound 
received in Vietnam.  The Veteran had been shot through both 
hamstring muscles and, as a result, had developed 
compensatory motor patterns that had shifted his spinal 
alignment.  Dr. Lombardi separately noted that the Veteran 
had been seen on a weekly basis, with attempts to reduce the 
frequency of care to twice per month.  

Dr. Lombardi provided a further statement in May 2006 to 
"rebut" VA's finding that there was no evidence showing an 
additional increment of the back which was proximately due to 
or the result of a service-connected disorder.  Dr. Lombardi 
noted that the attachment points of the hamstring muscles 
needed to be considered, with the proximate attachment site 
being the ischial tuberosity, and the distal attachments at 
the medial condyle of the tibia and the lateral side of the 
head of the fibula.  After factoring in the 30-plus years 
that had passed since the service-connected injury, one could 
expect to see the effects of altered biomechanics of the 
knees, hips, sacroiliac joints, and lumbar spine.  Based upon 
"this line of reasoning which demonstrates compensatory 
motor patterns, it indeed shows and [sic] additional 
increment of the back which is proximately due to or is the 
result of a service-connected disorder."  

Following receipt of these statements from Dr. Lombardi, a VA 
muscles examination was conducted in August 2006, with an 
examiner who reviewed the claims file, including the 
statements of Dr. Lombardi.  This examiner was the same 
individual who conducted the prior VA spine examination.  
Based upon the examination findings, the examiner provided 
this somewhat awkwardly phrased opinion:

Therefore it is my opinion that it is at 
least as likely as not that the [V]eteran 
has developed, gradually over the years, 
a subclinical neuropathy of the right 
peroneal nerve which is apparent only 
after vigorous repetitive activity and 
which will result in abnormal gait which 
stresses the lumbar area and contributes 
to generalized degenerative changes in 
the lower lumbar area.  It is my opinion 
that it is at least as like[ly] as not 
that the [V]eteran's right leg condition 
is not the sole contributor to this 
lumbar spine degenerative disc disease.  
I am unable to apportion the degree of 
impairment of the lumbar spine which 
could be related to his right lower 
extremity condition and that which his 
due to age related conditions.

The examiner separately noted that Dr. Lombardi assumed that 
the left hamstring musculature was affected, but the claims 
file indicated involvement of the Group XV musculature which 
is the adductor group.  The examiner then noted, in reference 
to Dr. Lombardi's opinion, "[g]iven the location of the left 
thigh scar, I can understand his assumption."  Even assuming 
this assumption to be correct, "which is possible," the 
examiner found that involvement of the medial hamstring would 
not transmit abnormal stresses proximal to the pelvis but 
instead distally to the knee.  Stresses to the lumbar spine 
from such conditions "occur from the gait abnormalities that 
they cause."  In this case, the Veteran exhibited little if 
any gait abnormality.  Additionally, the examiner noted that 
Dr. Lombardi suggested "possible biomechanical assumptions" 
to rationalize the development of degenerative disc disease.  
In summary, the examiner stated that Dr. Lombardi assumed 
that the hamstring musculature of the left thigh was 
involved, when the claims file indicated involvement of the 
adductor musculature.  Dr. Lombardi was noted to have 
suggested direct abnormal lumbar stresses from muscular 
abnormality from muscles that were completely distal and had 
no attachment to the lumbar structures.  Finally, the 
examiner noted Dr. Lombardi's reasoning but suggested "that 
such reasoning cannot resolve the issue without resorting to 
mere speculation."

In considering the pertinent evidence of record, the Board 
finds that both VA examination opinions have shortcomings 
that substantially limit their probative value.  The June 
2005 opinion is based upon the premise that the Veteran had 
no gait changes, but the May 2005 statement from Dr. Lombardi 
clearly indicates otherwise.  The phrasing of this opinion, 
that it was "at least as likely as not" that the Veteran's 
lumbar spine condition was age-related, rather than secondary 
to gunshot wounds to the thigh musculature, is also 
problematic and does not rule out a 50 percent probability of 
a causal relationship between the lumbar spine disorder and 
the gunshot wounds.  The extraordinarily convoluted August 
2006 opinion tends to cast doubt on Dr. Lombardi's assertions 
insofar as the left leg is concern, while simultaneously 
indicating that right leg nerve damage would contribute to 
generalized degenerative changes in the lumbar spine, albeit 
as one of several contributing factors (i.e., age).

By contrast, the opinion of Dr. Lombardi is consistent 
throughout his statements.  By indicating his belief that the 
thigh injuries caused an additional "increment" of back 
disability, Dr. Lombardi provided an unambiguous opinion that 
the thigh injuries had aggravated the Veteran's low back 
disability.  

If there is a shortcoming to Dr. Lombardi's statements, it is 
that he apparently did not have an opportunity to review the 
Veteran's claims file in its entirety, unlike the VA 
examiner.  In this regard, the Board is nevertheless aware 
that the United States Court of Appeals for Veterans Claims 
(Court) has recently held that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  There are other means by which a private 
physician can become aware of critical medical facts, notably 
by treating the claimant for an extended period of time.  See 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board finds that Dr. Lombardi had ample means of 
becoming aware of the critical medical facts in this case.  
He had treated the Veteran for back problems since March 
2000, most recently on a weekly basis.  Assuming that the 
Veteran had been seen on a weekly basis between March 2000 
and the May 2006 statement, it stands to reason that Dr. 
Lombardi would have observed him on well over one hundred 
occasions and would have had ample opportunity to observe any 
gait abnormalities that could have contributed to his low 
back disorder.  The Board also notes that this case turns on 
the question of whether a service-connected disability had a 
causal effect on a nonservice-connected disability, with such 
facts as the Veteran's medical condition in service and soon 
thereafter of relatively little relevance. 

Overall, given the definite nature of Dr. Lombardi's opinions 
and the demonstrated basis (i.e., extensive treatment and 
observation) for reaching his conclusion, the Board finds his 
opinions to be of greater probative value than the opinions 
of the VA examiner.  Id.  Accordingly, it is the conclusion 
of the Board that the Veteran's lumbar spine disability was 
aggravated by his service-connected residuals of bilateral 
shell fragment wounds, and service connection is therefore 
warranted for this disability.  38 C.F.R. § 3.310(b).

ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, as secondary to the Veteran's 
service-connected residuals of bilateral shell fragment 
wounds, is granted.



REMAND

In this case, the Veteran's lower extremity disabilities were 
most recently addressed by a VA examination in August 2006.  
The appeal was subsequently transferred to the Board in 
January 2007, more than three years ago.  A February 2010 
statement from a VA adult nurse practitioner (ANP) from the 
Rome, New York VA Outpatient Clinic (VAOPC), however, raises 
a serious question of whether the Veteran has had additional 
treatment for these disabilities since the last VA 
examination and whether the disabilities had worsened.  The 
ANP, who had treated the Veteran for recent complaints of 
increased PTSD and anxiety, noted that the Veteran had 
"multiple health issues, many are service connected." 
Additionally, the ANP stated that the Veteran's "increased 
symptoms may be aggravated as his appeal process is delayed" 
and that "[h]e did comment on that affecting him."  The 
Board also notes that the Veteran's representative raised 
questions in an April 2010 brief about the effects of scars 
on both thighs and the functional effects of the wounds in 
requesting that the case be remanded "for reconsideration 
after thorough wound examinations."

In this regard, the Board would point out that, prior to 
certification to the Board, the Veteran's claims file 
contained reports of VA examinations but no recent VA 
outpatient treatment reports from the Rome VAOPC.  Given 
this, the suggestion of unspecified "increased symptoms," 
and the relatively lengthy lapse of time since the August 
2006 VA examination, the Board finds that the appropriate 
disposition of the claims for increased evaluations at this 
time would be a remand to request treatment records from the 
Rome VAOPC and to afford the Veteran a more contemporaneous 
VA examination addressing the symptoms and severity of his 
thigh wounds, including those raised by the April 2010 brief.  
See VAOPGCPREC 11-95 (April 7, 1995).

Both the further development of the rating claims and the 
fact that service connection has now been established for a 
lumbar spine disorder will necessarily affect the Veteran's 
TDIU claim.  Additionally, although there is no rating 
decision of record documenting this, he reported in a January 
2008 application that he had recently been granted service 
connection for posttraumatic stress disorder (PTSD) and had 
been assigned a 50 percent evaluation for this disability.  
The Veteran also noted that he currently had a combined 70 
percent evaluation, which would necessarily warrant 
application of 38 C.F.R. § 4.16(a).  Further action on the 
TDIU claim, to included an opinion about unemployability 
based upon a VA examination, is thus needed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  A disability evaluation should be 
assigned for the Veteran's service-
connected lumbar spine disorder, and the 
corresponding rating decision should 
include a list of his service-connected 
disabilities and the ratings assigned for 
those disabilities.  It is essential that 
this rating decision be added to the 
claims file prior to the completion of 
other requested development.

2.  The Rome VAOPC should be contacted 
and requested to provide all records of 
treatment of the Veteran.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  The Veteran should then be afforded a 
VA medical examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected residuals of shell fragment 
wounds of both lower extremities.  The 
Veteran's claims file should be reviewed 
by the examiner in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and the 
examiner is specifically requested to 
comment on the symptoms and severity of 
all current neurological dysfunction, 
muscle injury, scarring, and other 
functional loss of the extremities.  To 
the extent that pain is present, notably 
with scars or muscles, this should be 
described.  The examiner should also 
provide an opinion as to whether these 
disabilities, in conjunction with the 
other service-connected disabilities 
listed in the requested rating decision, 
render the Veteran unable to secure or 
follow a substantially gainful 
occupation.  

A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to increased evaluations for 
residuals of a shell fragment wound of 
the left anterior thigh and a shell 
fragment wound of the right anteromedial 
and posterior thigh, with cutaneous nerve 
involvement; and TDIU should be 
readjudicated.  If the determination of 
any of these claims remains less than 
fully favorable to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


